Case 3:20-cv-00031-NJR Document 59 Filed 05/26/20 Page 1 of 8 Page ID #544




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

CHRISTINE MCGOVERAN, JOSEPH                     )
VALENTINE, and AMELIA RODRIGUEZ,                )
on behalf of themselves and all other persons   )   Case No. 20-cv-31-NJR
similarly situated, known and unknown,          )
                                                )   Hon. Nancy J. Rosenstengel
                            Plaintiffs,         )
                                                )
                       v.                       )
                                                )
AMAZON WEB SERVICES, INC., and                  )
PINDROP SECURITY, INC.,                         )
                                                )
                            Defendants.         )


             PINDROP SECURITY, INC.’S REPLY IN SUPPORT OF
                    ITS MOTION TO DISMISS UNDER
          FEDERAL RULES OF CIVIL PROCEDURE 12(b)(2) AND 12(b)(6)
    Case 3:20-cv-00031-NJR Document 59 Filed 05/26/20 Page 2 of 8 Page ID #545




                                              INTRODUCTION

         Exceptional circumstances compel Pindrop to file this reply. The Supreme Court has

expressly rejected the legal standards that plaintiffs claim govern the issues presented in Pindrop’s

motion: (i) the insufficiency of plaintiffs’ allegations to state a claim, and (ii) this Court’s lack of

personal jurisdiction over Pindrop. Specifically, plaintiffs’ proposed pleading standard (i.e., that

Pindrop “could have” violated plaintiffs’ BIPA rights) contravenes the Supreme Court’s decisions

in Iqbal and Twombly, and Seventh Circuit precedent, which require more than conclusory

allegations of “possible” conduct.1 The Supreme Court has also rejected the only basis for personal

jurisdiction asserted by plaintiffs—the plaintiffs’ own connection with Illinois.2

         This reply is also necessary: (i) to prevent plaintiffs’ improper attempt to supplement their

complaint with new material in their brief and declarations, and (ii) to correct plaintiffs’ assertion

that Pindrop’s motion relies on material outside the complaint or must be converted into a summary

judgment motion. See Eagle Forum v. Phyllis Schlafly’s Am. Eagles, 2020 WL 374557, at *3

(S.D. Ill. Jan. 23, 2020) (exceptional circumstances for a reply exist where defendant “asserted

that it sought to clarify legal inaccuracies found in [plaintiff’s] response.”). In fact, plaintiffs’

reliance on new material highlights the complaint’s failure to state a claim.

I.       PLAINTIFFS’ “COULD HAVE HAPPENED” PLEADING STANDARD IS
         CONTRARY TO BINDING SUPREME COURT AUTHORITY.

         Plaintiffs argue that “all that is required [to state a claim] is that Plaintiffs allege facts

demonstrating that Pindrop ‘could . . . have’ collected, possessed, or disseminated their voice

biometric data.” Opp’n at 6 n.2 (citing Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir.

2010)); see also id. at 7–8 (plaintiffs’ “voice biometric data ‘could . . . have’ been collected,” by



1
      Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 561 (2007).
2
      Walden v. Fiore, 571 U.S. 277, 284 (2014).
 Case 3:20-cv-00031-NJR Document 59 Filed 05/26/20 Page 3 of 8 Page ID #546




Pindrop, and it “could have happened” that “Pindrop performs voice biometric analysis on ‘every

caller to John Hancock’s call center(s).’”). In other words, plaintiffs advocate the “not impossible”

standard expressly rejected by Iqbal and Twombly, both of which hold that a plaintiff must plead

sufficient factual detail to show that its claim is plausible, not merely possible. See Iqbal, 556

U.S. at 678 (“The plausibility standard . . . asks for more than a sheer possibility that a defendant

has acted unlawfully.”) (emphasis added); Twombly, 550 U.S. at 561 (rejecting argument that a

complaint is sufficient “unless its factual impossibility” is evident from the pleadings). Indeed,

Swanson, the lone case on which plaintiffs rely, makes clear the effect of Iqbal and Twombly: “It

is by now well established that a plaintiff must do better than putting a few words on paper that,

in the hands of an imaginative reader, might suggest that something has happened to her that might

be redressed by the law.” Swanson, 614 F.3d at 403 (emphasis in original).

       The Swanson court’s statement that “the court will ask itself could these things have

happened, not did they happen,” id. at 404 (emphasis in original), provides plaintiffs with no

lifeline. The Seventh Circuit’s point was that a court need not determine “whose version [of

events] to believe, or which version is more likely than not” in deciding a motion to dismiss. Id.

And although a court examines whether the version of events that entitles plaintiff to relief could

have happened, plaintiffs must allege that these events did, in fact, happen. Thus, plaintiffs must

do more than allege that a violation is hypothetically possible because Pindrop “could have”

collected their data; they must actually allege events that (if proved) would entitle them to relief.

See id. at 405 (“‘[A]bstract recitations of the elements of a cause of action or conclusory legal

statements,’ do nothing to distinguish the particular case . . . from every other hypothetically

possible case in that field of law,” and do not state a claim for relief) (citation omitted); see also

Iqbal, 556 U.S. at 679 (“[W]here the well-pleaded facts do not permit the court to infer more than




                                                  2
    Case 3:20-cv-00031-NJR Document 59 Filed 05/26/20 Page 4 of 8 Page ID #547




the mere possibility of misconduct, the complaint has . . . not ‘shown that the pleader is entitled

to relief.’”) (citation omitted); McCauley v. City of Chicago, 671 F.3d 611, 619 (7th Cir. 2011)

(distinguishing Swanson as a straightforward discrimination case, and holding, as did Swanson,

that more complex claims require more specific pleading to be plausible).3

          In short, unable to defend their complaint under Iqbal and Twombly, plaintiffs rely on a

legally erroneous pleading standard expressly rejected by the Supreme Court and Seventh Circuit.

II.       PLAINTIFFS’ BRIEF CONFIRMS THE LACK OF ANY ALLEGATIONS
          SHOWING PINDROP VIOLATED PLAINTIFFS’ BIPA RIGHTS.

          Plaintiffs’ brief does not identify a single fact alleged in their complaint showing wrongful

conduct by Pindrop directed to plaintiffs themselves—i.e., nothing shows (i) plaintiffs called a call

center operated by AWS; (ii) the call center used Pindrop’s services; (iii) plaintiffs’ calls were ever

subject to any voice authentication or verification process, let alone Pindrop’s services; (iv) any

communications between Pindrop and plaintiffs or ability for Pindrop even to obtain consent;

(v) Pindrop collected, possessed, or disseminated any biometric information of plaintiffs; and

(vi) Pindrop failed to store, transmit, or protect plaintiffs’ biometric data in “the manner in which

[Pindrop] stores, transmits, and protects other confidential and sensitive information.” Compl.

¶ 113. Plaintiffs attempt to fill these gaps with new materials and statements in their brief and

declarations, but found nowhere in the complaint. For example, plaintiffs now say they called call

centers (see Opp’n Exs. 2–4), and cite new webpages to claim Pindrop “itself” analyzes voice

biometric data.4 See, e.g., Opp’n at 3 n.1, 6. However, “the complaint may not be amended by

the briefs in opposition to a motion to dismiss.” See Car Carriers, Inc. v. Ford Motor Co., 745



3
      See also Heard v. Becton, Dickinson & Co., 2020 WL 887460, at *2 (N.D. Ill. Feb. 24, 2020) (dismissing BIPA
      claim where plaintiff failed to “plead[] factual content that allows the court to draw the reasonable inference that
      the defendant is liable for the misconduct alleged”) (citation omitted).
4
      Notably, the statements on the webpages that plaintiffs now cite (and erroneously claim can be considered by the
      Court) expressly discuss what the Pindrop product “Passport” can do, not what Pindrop itself does.


                                                            3
    Case 3:20-cv-00031-NJR Document 59 Filed 05/26/20 Page 5 of 8 Page ID #548




F.2d 1101, 1107 (7th Cir. 1984).5 Nor may the Court consider declarations, submitted to support

their jurisdiction argument, to assess whether plaintiffs state a claim. See, e.g., Radimecky v. Mercy

Health Care & Rehab. Ctr., 2000 WL 1644510, at *2 n.2 (N.D. Ill. Oct. 26, 2000).

III.       THERE IS NO BASIS TO CONVERT PINDROP’S 12(b)(6) MOTION INTO A
           SUMMARY JUDGMENT MOTION.

           Other than a citation to Bloomberg describing the nature of John Hancock’s business (of

which the Court may take judicial notice, see Mot. at 5 n.3), Pindrop relied solely on documents

cited in plaintiffs’ complaint. See Mot. at 8 (citing Compl. ¶ 72 n.13); id. at 9–10 (citing Compl.

¶¶ 52 n.9, 57–59). As plaintiffs themselves concede (Opp’n at 6), a party may cite materials

referenced in a complaint without converting a motion to dismiss into one for summary judgment.

Adams v. City of Indianapolis, 742 F.3d 720, 729 (7th Cir. 2014).

           Nor did Pindrop raise factual issues or improperly address the merits when it pointed out

that the cited material did not show any connection whatsoever between Pindrop and plaintiffs.

See Mot. at 8–10. This was evident from the face of those materials, even assuming (for purposes

of Pindrop’s motion) that the purported statements contained in those materials are true.

IV.        PLAINTIFFS’ BRIEF CONFIRMS PERSONAL JURISDICTION IS LACKING.

           Plaintiffs argue that this Court has personal jurisdiction because Pindrop allegedly

“collected voiceprints of Illinois citizens who placed calls from within Illinois and from Illinois

phone numbers” to John Hancock. Opp’n at 4, 15, Exs. 2–4. Their argument both ignores and is

contradicted by Walden v. Fiore, 571 U.S. 277, 285 (2014) (cited by Pindrop), which holds that

the analysis “looks to the defendant’s contacts with the forum State itself, not the defendant’s

contacts with persons who reside there.” The only connection to Illinois plaintiffs assert is that


5
       Plaintiffs’ assertion that, because the complaint cited Pindrop’s “website,” the Court can consider different,
       uncited pages within the website is as incorrect as saying that a party can bolster its complaint by relying on a
       new document contained in the same file cabinet as a document cited in its complaint. See Opp’n at 3 n.1, 6.


                                                            4
    Case 3:20-cv-00031-NJR Document 59 Filed 05/26/20 Page 6 of 8 Page ID #549




they reside and initiated calls there using “Illinois” phone numbers. See Opp’n Exs. 2–4. But after

Walden, “‘the plaintiff cannot be the only link between the defendant and the forum’” and “[a]ny

decision that implies otherwise can no longer be considered authoritative.” Advanced Tactical

Ordnance Sys., LLC v. Real Action Paintball, Inc., 751 F.3d 796, 802 (7th Cir. 2014) (citation

omitted); see Bray v. Lathem Time Co., 2020 WL 1492742, at *2 (C.D. Ill. Mar. 27, 2020)

(dismissing BIPA claim; “plaintiff cannot be the sole link between a defendant and the forum”).

Plaintiffs’ reliance on Johnson v. Levine, 2010 WL 11565552, at *3–4 (S.D. Ill. Sept. 17, 2010),

and other pre-Walden decisions is therefore misplaced.

          Plaintiffs’ remaining cases involve communications initiated by a defendant who

knowingly targeted forum residents. Plaintiffs allege no such conduct by Pindrop, nor provide any

evidence or allegation regarding Pindrop’s knowledge. Furthermore, plaintiffs do not suggest that

Pindrop controls which parties do business with John Hancock, and “[d]ue process requires that a

defendant be haled into court in a forum State based on his own affiliation with the State, not based

on the ‘random, fortuitous, or attenuated’ contacts he makes by interacting with other persons

affiliated with the State.” Walden, 571 U.S. at 286 (citation omitted); cf. Advanced Tactical

Ordnance Sys., LLC, 751 F.3d at 803 (defendant’s email list that “allow[ed] it to shower past

customers and other subscribers with . . . emails” was insufficient; “a relation [between company

and Indiana] would be entirely fortuitous, depending wholly on activities out of the defendant’s

control,” such as where the customers decide to open the emails.).6

                                                    CONCLUSION

          Plaintiffs’ complaint should be dismissed in its entirety.


6
      Because plaintiffs’ only theory of jurisdiction is legally insufficient, there is no basis for jurisdictional discovery.
      Moreover, plaintiffs’ own authority holds that discovery should be denied where plaintiff provides nothing more
      than “its unsupported suspicion” that jurisdiction is proper. See Ticketreserve, Inc. v. viagogo, Inc., 656 F. Supp.
      2d 775, 783 (N.D. Ill. 2009) (granting motion to dismiss for lack of personal jurisdiction).


                                                              5
Case 3:20-cv-00031-NJR Document 59 Filed 05/26/20 Page 7 of 8 Page ID #550




Dated: May 26, 2020                  Respectfully submitted,

                                     PINDROP SECURITY, INC.


                                     By: /s/ Andrew B. Bloomer
                                     Andrew B. Bloomer
                                     Catherine L. Fitzpatrick
                                     Amelia Bailey
                                     KIRKLAND & ELLIS LLP
                                     300 North LaSalle
                                     Chicago, IL 60654
                                     Telephone: (312) 862-2000
                                     Facsimile: (312) 862-2200
                                     andrew.bloomer@kirkland.com
                                     cfitzpatrick@kirkland.com
                                     amelia.bailey@kirkland.com

                                     Diana Torres
                                     KIRKLAND & ELLIS LLP
                                     2049 Century Park East, Suite 3700
                                     Los Angeles, CA 90067
                                     Telephone: (310) 552-4200
                                     Facsimile: (310) 552-5900
                                     dtorres@kirkland.com
 Case 3:20-cv-00031-NJR Document 59 Filed 05/26/20 Page 8 of 8 Page ID #551




                                CERTIFICATE OF SERVICE

       I certify that on May 26, 2020, I electronically filed the foregoing document with the Clerk

of this Court by using the CM/ECF system, which will accomplish service through the Notice of

Electronic Filing for parties and attorneys who are Filing Users.

                                                     /s/ Andrew B. Bloomer
                                                     Andrew B. Bloomer
